221 Ga. 812 (1966)
147 S.E.2d 447
GRAVITT
v.
THE STATE.
23328.
Supreme Court of Georgia.
Submitted February 15, 1966.
Decided February 23, 1966.
Larry Cohran, James R. Venable, for appellant.
Lewis R. Slaton, Solicitor General, Jess H. Watson, J. Walter LeCraw, Arthur K. Bolton, Attorney General, Rubye G. Jackson, Assistant Attorney General, for appellee.
CANDLER, Presiding Justice.
Jerry Eugene Gravitt was convicted in Fulton County for the offense of robbery by use of an offensive weapon and was sentenced to serve a prison term of 20 years. He filed notice of appeal to this court. Before his case was argued, a motion to dismiss his appeal on the ground that he had escaped and was no longer in custody was filed in this court and his counsel of record was served with a copy of same. The motion is supported by an affidavit of the warden from whose custody he escaped showing that he has not been recaptured or surrendered himself. No denial of the facts alleged in the motion and as shows by the affidavit attached thereto has been filed in this court by appellant or his counsel. In these circumstances, the case has become moot and for that reason the motion must be granted and his appeal is hereby dismissed. See Madden v. State, 70 Ga. 383, and Blalock v. Corpe, 215 Ga. 61 (108 SE2d 715).
Appeal dismissed. All the Justices concur.